DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “high and low” in claim 10 is a relative term which renders the claim indefinite. The term “high and low optical resolutions” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear what resolutions would be considered and high and low as high and low are relative terminology.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 9, 11, and 18 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lam et al. US Pub. No. 2017/0196459.
Regarding claims 1, 11, and 18, Lam teaches a multimodal imaging system (Figure 7; paragraph 2), comprising: 
a fiber-coupled fluorescence imaging system, which operates based on ultra-violet (UV) excitation light (Figure 7; dual clad fiber DCF; paragraph 101; paragraph 104 UV fluorescence excitation light); 
a fiber-coupled optical coherence tomography (OCT) imaging system, including, an infrared light source (Figure 7; dual clad fiber DCF; paragraph 101), and an interferometer with a reference arm and a sample arm (Figure 7 “OCT”); and 
a fiber optic interface including a single optical fiber, which facilitates light delivery to a sample-of-interest and collection of returned optical signals, for both the fluorescence imaging system and the OCT imaging system (paragraph 101; DCF dual clad fiber carries both the IR and UV light); wherein the single optical fiber transmits both UV light and coherent infrared light through two concentric light-guiding regions, thereby facilitating generation of precisely co-registered optical data from the fluorescence imaging system and the OCT imaging system (paragraph 98-101; “co-registered AF-OCT systems” which includes both fluorescence and OCT imaging. The fluorescence is viewed with UV light and OCT uses IR light. The two light sources are both sent through the dual core fiber and co-registered).
Regarding claim 9, Lam teaches wherein the multimodal imaging system provides an optical architecture that allows structural and functional imaging modalities to operate independently and in parallel (Figure F; the autofluorescence imaging and OCT images operate independently and in parallel).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 17, and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lam as applied to claims 1, 11, and 18 above, and further in view of Marcu et al. US Patent No. 6,272,376.
Regarding claims 7, 17, and 24, Lam is silent with respect to wherein the fluorescence imaging system comprises a time-resolved FLIm system.
Marcu teaches time resolved fluorescence emission data significantly improves the spectroscopic classification of samples allowing for better characterization (col 25, lines 1-9).
It would have been obvious to a person having ordinary skill in the art at the time of filing to have wherein the fluorescence imaging system comprises a time-resolved FLIm system for the purposes of significantly improves the spectroscopic classification of samples allowing for better characterization.
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lam as applied to claim 1 above.
Regarding claim 8, Lam does not directly disclose wherein the UV excitation light has a wavelength less than 400 nm.
However, Lam teaches to use blue light for fluorescence images with a wavelength of 445nm but also suggests using UV light (paragraphs 99 and 130). UV light is less than 400nm.
It would have been obvious to a person having ordinary skill in the art at the time of the invention to have UV light for the purposes of choosing specification excitation wavelengths to determine a species of interest that fluoresces in the UV spectrum.
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lam as applied to claim 1 above, and further in view of Muto et al. US Pub. No. 2011/0026035.
Regarding claim 10, Lam is silent with respect to  providing an optical architecture that facilitates switching between high and low optical resolutions.
Muto teaches OCT imaging including high and low resolutions for rough imaging and obtaining detailed images (paragraph 26). 
It would have been obvious to a person having ordinary skill in the art at the time of filing to have an optical architecture that facilitates switching between high and low optical resolutions for the purposes of increasing the flexibility of the system to allow for rough images as low resolution and then high resolution images to obtain detailed images of points of interest.
Allowable Subject Matter
Claims 2-6, 12-16, and 19-23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 2, 12, and 19, The prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination, in particular, prior art of record does not teach “wherein the single optical fiber is a double-clad optical fiber, comprising: a single-mode central core composed of high-index doped silica, which carries the coherent infrared light; and a multimode inner cladding composed of pure silica surrounding the central core, which carries the UV excitation light, wherein the UV excitation 7 light is guided into the inner cladding so that the UV excitation light circulates 8 around the central core, thereby minimizing interactions with the central core and 9 thereby minimizing associated transmission losses and autofluorescence; and an outer cladding composed of a low-index material, which can comprise one of doped silica or a low-index polymer, surrounding the inner cladding.” in combination with the remaining limitations of the claim.
Regarding claim 4, 14, and 21, The prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination, in particular, prior art of record does not teach “wherein the single optical fiber is a double-clad fiber, comprising: a single-mode central core composed of pure silica surrounded by a ring of low-index doped silica; a multimode inner cladding composed of pure silica surrounding the central single-mode core; and an outer cladding composed of a low-index material, which can comprise one of doped silica or a low-index polymer, surrounding the inner cladding.” in combination with the remaining limitations of the claim.
Therefore, prior art of record neither anticipates nor renders obvious the instant application claimed invention as a whole either taken alone or in combination.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shawn DeCenzo whose telephone number is (571)270-3227. The examiner can normally be reached M-F, 9am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Shawn Decenzo/           Primary Examiner, Art Unit 2877